WRIGHT, J.
The statute (29 O. L. 177) allows appeals from all final judgments of a justice of the peace, except those entered on confession of the defendant; 5 O. 442. A party may desire to stay execution, in order to obtain counsel as to the propriety of appealing, and thus save expense, or the taking his property or body in execution. This does not affect the right-to appeal; such case is not within the exception of the statute. A party against whom there is judgment, may stay- the execution, and appeal also. The *321♦orders to quash, and to pay costs, and all proceedings since [319 filing the appeal, are reversed; with costs to the plaintiff in error; and the cause is remanded to the Court of Common Pleas, with instruction to reinstate the appeal, and proceed.
[Appeal from nonsuit; Phillips v. Mustard, 3 W. L. M. 141, 146. Giving bail for stay does not waive right of appeal; Russell v. Giles, 31 O. S. 293, 294.]